On June 17, 2002, the defendant was sentenced to a ten (10) year commitment to the Department of Corrections, with five (5) years suspended, for violations of the conditions of a deferred sentence for the offense of Issuing Bad Checks, a felony - Common Scheme.
On November 14, 2002, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Alice Kennedy. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
*57The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified to a seven (7) year commitment to the Department of Corrections, all suspended. In addition to the probation requirements in the original judgement, the defendant is also required to complete the CP&R program at the Butte Pre-Release, as a condition of the suspended sentence.
The sentence exceeds the probation officer's recommendation in the revocation report. Although there were probation violations, they did not involve new crimes and were actually more status offenses and were minimal violations. The defendant is not a danger to society and it clearly appears that the defendant can be adequately dealt with in a supervised setting.
Done in open Court this 14th day of November, 2002.
DATED this 11th day of December, 2002.
Chairman, Hon. David Cybulski; Member, Hon. Katherine R. Curtis and Member, Hon. Marc Buyske.